PER CURIAM.
William Gumper appeals from a final judgment entered after the trial court denied his motion for a new trial on the grounds that the jury award was inadequate. The jury awarded appellant $2,150 in this dental malpractice action and found him to be 40% comparatively negligent. We affirm upon a holding that 1) the jury’s monetary award was reasonable in light of the evidence presented and appellant’s actual damages, and 2) the trial court did not err in instructing the jury on comparative negligence where the appellee raised it as an affirmative defense and the evidence showed that appellant delayed seeking treatment for five months after the root canal was performed. Cf. Cuozzo v. Ronan & Kunzl, Inc., 453 So.2d 902 (Fla. 4th DCA 1984); Borenstein v. Raskin, 401 So.2d 884 (Fla. 3d DCA 1981).
Affirmed.
HENDRY and DANIEL S. PEARSON, JJ., concur.